Citation Nr: 0431911	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a bilateral toe 
disorder, to include Raynaud's syndrome.  

2.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1998 to January 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

The Board notes that in correspondence dated in January 2003 
the appellant appears to be raising a dental claim.  This 
matter is referred to the RO for appropriate action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service Medical Records (SMR's), including a July 2001 
separation examination, and an October 2001 (pre-separation) 
Temple VA Medical Center (VAMC) examination, show diagnoses 
and treatments for irritable bowel syndrome (IBS).  The RO 
granted service connection for IBS, rated 10 percent.  The 
veteran alleges that the disability is more disabling than 
the rating assigned reflects.  She asserts that the 
disability has increased in severity, and as more than 3 
years have passed since the October 2001 VA examination, a 
new examination is indicated.  

It also appears that pertinent medical records remain 
outstanding.  May 2002 treatment records from VA Medical 
Center (VAMC) in West Los Angeles, California indicate that a 
colonoscopy was planned.  However, there are no colonoscopy 
results in the claims file.  As the veteran maintains that 
her IBS has increased in severity and the last dated records 
in the claims file (May 2002) are incomplete, further 
development is necessary.  It is noteworthy that where, as 
here, a claim involves the assignment of an initial rating 
for a disability following the award of service connection 
for such disability, the entire history of the disability 
must be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Concerning the veteran's claim for service connection for a 
bilateral toe disorder, to include Raynaud's syndrome, SMR's 
show various complaints and treatment for her toes.  A May 
1998 record notes pain and discoloration in the great 
toenails.  An August 1998 record shows an eighteen-week 
problem with the great toenails, including discoloration, 
thickening, and partial loss of the toenails.  The assessment 
was onychomycosis of the bilateral great toenail.  A February 
2001 report notes suspected Raynaud's syndrome.  A July 2001 
separation examination was negative for any toe disorder, and 
on October 2001 VA examination (prior to separation from 
service) it was noted that the veteran believed her bilateral 
great toe disorder had resolved.  Her bilateral great toes 
were then normal on examination.  Based on the foregoing, the 
RO denied service connection for Raynaud's syndrome.  
However, in her January 2002 notice of disagreement, the 
veteran claimed that she is again experiencing symptoms such 
as pain, tingling, and loss of toenails (similar symptoms to 
those noted in her SMRs).  On May 2002 examination assessment 
was arthralgia of great toes.  The veteran complained of 
discoloration for the previous two to three months and 
tingling in her toes.  As the veteran may have current 
chronic toe disability, had similar symptoms in service, and 
there may be a relationship between the current disability 
and the complaints/symptoms in service, a VA examination is 
indicated.   

Accordingly, the case is remanded for the following:

1.  The RO should ask the veteran to 
identify all health care providers & 
medical examiners that have treated or 
examined her for IBS or for toe 
complaints since her discharge from 
active duty.  The RO should obtain 
complete records of all examinations and 
treatment from all identified sources.  

2.  The RO should arrange for a VA 
examination to ascertain the current 
severity of the veteran's IBS.  Her 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should comment 
whether or not the disability is severe, 
with diarrhea, or alternating diarrhea 
and constipation, with more or less 
constant abdominal distress.  The 
examiner should explain the rationale for 
any opinion given.

3.  The veteran should also be scheduled 
for a VA podiatry examination to 
ascertain whether she has a chronic 
bilateral toe disorder, and if so, it's 
nature and likely etiology.  Her claims 
folder must be reviewed by, the examiner 
in conjunction with the examination.  The 
examiner should provide a diagnosis for 
any current toe disorder, and opine 
whether such is at least likely as not 
related to service/symptoms noted 
therein.  The examiner must explain the 
rationale for any opinion given

4.  The RO should then readjudicate the 
claims.  If either remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






